MILLS, Judge,
concurs in part and dissents in part:
I agree with Judge Boyer that under the circumstances of this case the Board should have provided the Superintendent with an attorney at the Board’s expense.
I do not agree with the majority that the Board’s resolutions do not impose limitations on the statutory authority of the Superintendent and that the Superintendent is not entitled to an attorney’s fee for representation in the appeal she brought here.
The record before us clearly demonstrates that the Board’s resolutions directly or indirectly usurped the Superintendent’s statutory authority. In addition, without an adversary hearing, the Board accepted HEW’s demands, some of which violated Florida statutory law.
The administration of county school programs should be carried out by the Board and the Superintendent as directed by Florida law. A federal agency should not dictate the administrative procedures and a board should not permit a federal agency to accomplish this by threatening to cut off federal funds.
*1186I would grant the Superintendent’s petition for review and would reverse or set aside the Board’s resolutions. I would grant an attorney’s fee to the Superintendent for representation here.